         Case 1:19-cv-05393-LAP Document 28 Filed 02/05/21 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

BRIAN JAMIE ROETHLISBERGER,

                   Plaintiff,
                                              No. 19-CV-5393 (LAP)
          -against-
                                                       ORDER
BRIAN RAFFERTY PRODUCTIONS,
INC.,

                   Defendant.


LORETTA A. PRESKA, UNITED STATES DISTRICT JUDGE:

     The conference scheduled for February 10, 2021 at 11:30

a.m. will occur as a teleconference using the dial-in 877-402-

9753, access code: 6545179.

SO ORDERED.

Dated:    February 5, 2021
          New York, New York


                                          ___________________________
                                          LORETTA A. PRESKA, U.S.D.J.
